887 F.2d 1095
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.LEONARD G. MCGREGOR, Petitioner,v.NUCLEAR REGULATORY COMMISSION, Respondent.
No. 89-3155.
United States Court of Appeals, Federal Circuit.
Sept. 15, 1989.

Before NIES, Circuit Judge, BALDWIN, Senior Circuit Judge, and MICHEL, Circuit Judge.
BALDWIN, Senior Circuit Judge.

DECISION

1
Leonard G. McGregor (petitioner) appeals the final decision of the Merit Systems Protection Board (board), Docket No. CHO7528810310, affirming the Nuclear Regulatory Commission's (NRC) decision to remove McGregor from his position as a Senior Resident Inspector.  We affirm.

OPINION

2
After reviewing all of the petitioner's arguments, this court affirms the decision of the board because we have not found that decision to be:


3
(1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;


4
(2) obtained without procedures required by law, rule or regulation having been followed;  or


5
(3) unsupported by substantial evidence.


6
5 U.S.C. Sec. 7703(c) (1982);  See Hayes v. Department of Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).


7
We have considered McGregor's argument regarding the credibility determinations of the board's administrative judge, and have found such argument to be unpersuasive.  Nothing in the record suggests that the administrative judge's credibility determinations were inherently improbable or discredited by undisputed fact or physical evidence.    See Carosella v. United States Postal Service, 816 F.2d 638, 641 (Fed.Cir.1987).


8
We have also considered McGregor's argument regarding the propriety of the penalty imposed by the NRC, and have found such argument to be unpersuasive.  Under the circumstances shown, removal was reasonable and within the discretionary authority of the NRC.  See id. at 643.